Case 21-40512      Doc 46-1     Filed 07/08/21 Entered 07/08/21 10:51:36          Desc Proposed
                                      Order Page 1 of 1




                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

 IN RE                                               §
                                                     §
 TROPHY HOSPITALITY, LLC.                            §      Case no. 21-40512-11
                                                     §
         DEBTOR                                      §

    ORDER APPROVING AGREEMENT PURSUANT TO BANKRUPTCY RULE 4001(D)




         CAME ON to be considered this day the Motion of Trophy Hospitality, LLC (“Debtor”) and

 Blue Star Frisco Retail, LLC (“Blue Star”) for Approval of an Agreement Pursuant to Bankruptcy

 Rule 4001(d). The Court having reviewed the pleading is of the opinion the Motion is well founded

 and should be Granted. It is accordingly,

         ORDERED, ADJUDGED AND DECREED the Agreement Pursuant to Bankruptcy Rule

 4001(d) between the Debtors and Blue Star is approved.
